[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR EXCLUSIVE POSSESSION PENDENTE LITE
On September 9, 1999 the Plaintiff filed a motion requesting an order granting her and the parties' two children exclusive possession of the marital residence at 14 Highland Avenue, Darien, Connecticut. A hearing was held on said motion commencing on November 10, 1999 and concluding on November 19, 1999.
The parties appeared at the hearing and each testified. The court observed their demeanor and evaluated their credibility. In addition, the court reviewed and considered the exhibits, financial affidavits and trial memoranda. Based upon the evidence, the court makes the following findings. The Defendant's behavior, on numerous occasions, has been offensive and abusive towards the Plaintiff and at times towards his fourteen year old daughter. On one occasion, it was necessary for the Plaintiff to call 911 and obtain police assistance.
The Defendant agreed to move out of the family home but has failed to honor his promise. As a result of Defendant's behavior, the situation at the home has deteriorated to the point where the parties are unable to communicate and cannot be together. This atmosphere is unhealthy and not in the best interest of their children.
Since July 1999, the Defendant has failed and refused to contribute anything toward household expenses, although his Fidelity Investment account generates some $70,000 income per year.
General Statutes § 46b-83 provides this court with authority to award the exclusive use of the family home, pendente lite, to CT Page 16450 the Plaintiff The court finds that an award of exclusive use of the family dwelling at 14 Highland Avenue, Darien, Connecticut is appropriate and orders exclusive possession to the Plaintiff commencing February 1, 2000. The Defendant shall vacate said premises no later than January 31, 2000.
HILLER, J.